1-17Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-29-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-17 are pending in this action.  Claim 18 is cancelled.

Response to Amendment
The amendment filed on 05-31-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claim 1 and cancelled dependent claim 18. Applicant has amended independent claim 1 with adding allowable limitations of the objected claim 18 to expedite allowance of the instant application. Applicant has amended abstract per objection; therefore objection to abstract is withdrawn. Further Applicant’s arguments about objection to drawing are persuasive; therefore  the objection drawing is withdrawn.

Applicant has amended claim 1 and cancelled dependent claim 18. Applicant has amended independent claim 1 with adding allowable limitations of the objected claim 18 to expedite allowance of the instant application. Applicant arguments filed on 05-31-2022, under remark regarding allowable limitations “the display panel comprises an organic light-emitting diode (OLED) array layer and an encapsulation layer, the encapsulation layer is disposed between the touch control layer and the OLED array layer, and a thickness of the encapsulation layer ranges from 5 μm to 15 μm; in each of the touch control units, an electrical resistance of the first electrode is greater than 0 Ω and is less than or equal to 50 Ω, and a parasitic capacitance of the first electrode is greater than 0 pF and is less than or equal to 18 pF; an electrical resistance of the second electrode is greater than 0 Ω and is less than or equal to 50 Ω, and a parasitic capacitance of the second electrode is greater than 0 pF and is less than or equal to 18 pF; and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode, the first electrode is a driving electrode, and the second electrode is a sensing electrode” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1  does overcome the prior art rejection mailed on 03-23-2022; which puts application number 17265132 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s. The prior art of ZHAI Yingteng (US 20170364187 A1)  and ZENG Yang et al. (US 20170207279 A1) does disclose or suggest “the OLED display device includes a touch control panel and an OLED display panel. The OLED display panel has a first side where images are displayed and an opposite side, and the touch control panel is disposed on the first side of the OLED display panel. The OLED display panel at least includes an array substrate, a light-emitting function layer, a cathode for an OLED light-emitting device, and a thin film encapsulation layer. Touch control electrodes in the touch control panel are in direct contact with the thin film encapsulation layer. However, a large parasitic capacitance is often formed between the cathode and the touch control electrodes, resulting in a large load between the cathode and the touch control electrodes“; however, none of the cited or  newly searched prior arts recites or  discloses  “the display panel comprises an organic light-emitting diode (OLED) array layer and an encapsulation layer, the encapsulation layer is disposed between the touch control layer and the OLED array layer, and a thickness of the encapsulation layer ranges from 5 μm to 15 μm; in each of the touch control units, an electrical resistance of the first electrode is greater than 0 Ω and is less than or equal to 50 Ω, and a parasitic capacitance of the first electrode is greater than 0 pF and is less than or equal to 18 pF; an electrical resistance of the second electrode is greater than 0 Ω and is less than or equal to 50 Ω, and a parasitic capacitance of the second electrode is greater than 0 pF and is less than or equal to 18 pF; and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode, the first electrode is a driving electrode, and the second electrode is a sensing electrode”.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claim 1 and cancelled dependent claim 18. Applicant has amended independent claim 1 with adding allowable limitations of the objected claim 18 to expedite allowance of the instant application. Applicant’s arguments filed on 05-31-2022 are convincing. As argued by applicant in remarks under claim rejection page 10, last paragraph; after extensive search and further consideration, the prior art of Shang-Tai YEH et al. (US 20180364851 A1) in view of Hiroshige NAKAMURA (US 20160274727 A1) and Wei-Lin Lin et al. (US 20210064186 A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the display panel comprises an organic light-emitting diode (OLED) array layer and an encapsulation layer, the encapsulation layer is disposed between the touch control layer and the OLED array layer, and a thickness of the encapsulation layer ranges from 5 μm to 15 μm; in each of the touch control units, an electrical resistance of the first electrode is greater than 0 Ω and is less than or equal to 50 Ω, and a parasitic capacitance of the first electrode is greater than 0 pF and is less than or equal to 18 pF; an electrical resistance of the second electrode is greater than 0 Ω and is less than or equal to 50 Ω, and a parasitic capacitance of the second electrode is greater than 0 pF and is less than or equal to 18 pF; and the parasitic capacitance of the first electrode is less than the parasitic capacitance of the second electrode, the first electrode is a driving electrode, and the second electrode is a sensing electrode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-23-2022